NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

SHAWN PATRICK ARMSTRONG,         )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D15-5286
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 31, 2017.

Appeal from the Circuit Court for
Charlotte County; John L. Burns, Judge.

John H. Trevena, Trevena, Pontrello &
Associates, Largo, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed without prejudice to the appellant's right to file a motion to correct

sentence under Florida Rule of Criminal Procedure 3.800(a).



WALLACE, LaROSE, and LUCAS, JJ., Concur.